Per Curiam:
The appellants did not observe or file an exception to the decision of the Special Term upon which the judgment appealed from was entered, and they are, therefore, not in a position to challenge the conclusion reached by that court. (Millar v. Larmer, 85 Hun, 313.) Where a decision is made under section 1022 of the Code of Civil Procedure, an exception to the decision is necessary to present anything for review. Yo exception having been taken to the decision, 'there is nothing for the appellate court to review, and the judgment entered upon it must be affirmed. (Smith v. Moulson, 88 Hun, 147.)
It follows that the judgment must be affirmed, with costs and disbursements.
Present — Van Brunt, P. J., Patterson, O’Brien, Ingraham and McLaughlin, JJ.
Judgment affirmed, with costs.